Title: From John Adams to Susanna Boylston Adams Clark Treadway, 8 January 1819
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



My dear Child
Quincy Jan 8th 1819

Your letter of the 25th of December has given me new life You know not how much I have suffered from your long and total silence
If you have not christened my dear little GGD by the name of Susanna Maria I shall be disappointed and greived I cannot bear Susan Maria Susan! It is worse than Sukey or Sue Susanna Maria sounds melodiously in my ear
In this horrid blot see another proof of the infirmity of your Grandfathers eyes and hands. I hope you have seen your Uncle and Aunt but have a care of too much intercourse with Washington
My respectful compliments to the Reverend Mr Adisson to Mrs French and Miss Maria
Your husband and you I consider as one who has the best wishes and sincerest prayers of your affectionate Grand Father
John Adams